Mr. Justice Dibell delivered the opinion of the court. Fred Clow, a carpenter and builder, made certain repairs on a barn and house owned by William B. White at Highland Park, Illinois. White refused to pay the bill. Eighty-eight dollars and forty cents of the bill was for window screens, door screens and work thereon, and other work of that kind. The tenant paid $75 in settlement of this bill. The rest of the bill amounted to $286.23. Clow sued White and M. B. Bortree upon said bill. Bortree died and his executor was made a party and afterwards the suit was dismissed as to him. Upon a trial Clow had a verdict and a judgment against White for $286.23. This is an appeal by White from that judgment. The premises had been vacant about two years. White had owned them about one year and had had them repaired under the supervision of an architect. Some time in December, 1903, or January or February, 1904, the time being in dispute, White called up by telephone Jane L. Floyd, a real estate agent, who lived in Highland Park and had an office in Chicago, and told her he was just starting for Japan, and authorized her to rent the premises for $65 per month or $60 per month if she could get a good tenant. She testified that she told him there were a number of things to be done in the way of repairs; that there were always things to be done to houses when they were rented; and that he replied, “I will leave that to you,” or, as she elsewhere stated it, “I will leave it to you to do what is right.” White denied that anything was said about repairs or that he gave her any authority on that subject. It is a material question of fact whether White did authorize Miss Floyd to cause repairs to be made. If her testimony is true the matter of repairs was left entirely to her judgment and discretion. The jury believed her, and the trial judge approved the verdict. They saw both witnesses and could better determine which to believe than we can. There were some things about this house that needed repairs, and the barn was in an almost useless condition, and it would not be unreasonable that an owner, just leaving for the opposite side of the globe, should repose such discretion in some one in order to secure a tenant for property that had been idle two years. Authority to rent the property included authority to make a lease with such conditions as are customary in leases and to bind White by such a contract. Miss Floyd found a tenant who was willing to rent the property at $60 per month provided she would make certain repairs upon the house and the bam. He had horses and the bam was unfit for their use. She entered into a written lease with him in which she put the following provision: “It is further understood that the barn on place shall be sealed and put in comfortable condition for horses. That one coat of paint shall be put on second story woodwork. That man’s room in basement shall be newly calcimined.” The jury were warranted in finding that Miss Floyd had authority from White to make that agreement. Most of the expenses for which recovery was had were in the repairing and substantial rebuilding of the barn, and the most doubtful question in the case is whether it can be said that Miss Floyd caused that to be done. Bortree lived in Highland Park and had a desk in White’s office in Chicago, and plaintiff’s proof was that when White was absent Bortree was often about White’s own residence at Highland Park, looking after White’s property and interests. White testified that Bortree had never had anything to do with his business affairs. As Bortree was dead at the time of the trial, his version of the matter could not be had. Miss Floyd supposed that Bortree in some way represented White’s interests. When she found that the proposed tenant insisted as an essential condition to his taking the property that the bam should be put in condition for his horses, she conferred with Bortree about it. They together decided that it should be done, and that she should attend to the repairs to the house and that Bortree should procure the repairs to the barn. Bortree engaged Clow to do the work on the barn, which constitutes the main part of the bill here sued on. Miss Floyd did not expressly direct Bortree to have the bam repaired. There is no proof that Bortree had any authority from White to cause the barn to be repaired. It is argued that for lack of such authority in Bortree, White is not liable for so much of the bill as pertains to the barn. It is no doubt tme that Miss Floyd supposed Bortree had authority in the matter, and that to some extent she relied upon that authority. Nevertheless, the jury were warranted in finding that she had authority to procure such repairs as were necessary to secure a proper tenant; that she agreed in the lease to cause the bam to be repaired; that she arranged with Bortree that he should look after and procure the repairs on the barn, and that it was so done accordingly. The quality of the work is not disputed, and White has the barn. We conclude the jury were warranted in finding that he is liable for the labor and materials Clow put thereon. It may be that Miss Floyd authorized more to be done than was wise, but she could not. consult her principal as he was in Japan. He left it to her discretion and is bound by her acts. No doubt if the jury and the trial judge had believed White and had found Miss Floyd was not authorized to repair, such a verdict would have been equally unassailable here. The case involves only questions of fact. The evidence was conflicting, and the conclusion of the trial judge sustaining the verdict cannot be disturbed. The judgment is therefore affirmed. Affirmed.